No.     06-1 4-00201--CR
                                                                          FILED IN
                   IN The Sixth Court of Appeals                   6th COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
                                 Texarkana, Texas                  1/27/2015 4:34:52 PM
                                                                       DEBBIE AUTREY
                                                                           Clerk


                             MARK VICTOR DHEIL,

                                                              Atr:.F'eJ'J'ant,
                                        V.

                            THE STATE OF TEXAS,

                                                              Ag>p'eJ.Jee.


                   MOTION TO WITHDRAW PURSUANT TO

              ANDERS   V.   CALTFORNTA, 38    6   U.   S   . 738   (1'961   )




TO THE HONC)RABLE SIXTH COURT OF APPEALS:

    NOW COMES     JEFF      T.    JACKSON,   counsel for /tppellant              Mark

Victor   Dh.eil,       and hereby moves to                         withdraw      f rom

representat-ion of      Appellant pursuant Lo Anders v.
Cafifornia,     386 u.s. 738 (1961). In support of this
motion, counsel shows as follows:
                                             I.

        counse-L      h;rs thoroughly reviewed the reco::d on appeal,
and, f or t.hese reasons, is thoroughly f amil-iar with the



        Counse.I Ltas,       in       the    exercj-se            of   his    prof essional-

             e /-
rJ rrdr^rmant_
   uvYrrrvrr        cletermined      that   the             instant    case preSents        no

nonfrivolouS issues for appeal, and, in accordlance with the
Supreme Court's decision in Anders v. CaLifornia, 386 U'S'

738 ftg67), now so advise the court and reques;ts permission
to withdraw. .Anders, id. at                   1   44   -



                                            III.
         In         accordance          with                Anders,      counsel        1^^ ^
                                                                                        lId.D   7




contemporarLeously with this motion, filed                             a b::ief outlining
alt      issues which might arguably support an appeal                                      and

explaining why those issues are meritless.                              AnId.

                                             IV.

         counsel has furnished Appellant with a copy of said
brief,        and a (topy of this motion, thus appri:;ing Appellant
of counsel/'s actions.                counsel has also furnished Appellant
wit.h the reco::d on appeal and inst.ructions                            orlL f   iling a   Pro

Se Appellant'         s Bri-ef   "
                                   V.

     Having determined that the instant             appeal is who1ly
frivolous,       and having complied with the briefing      and notice

requirements of Anders v. Cafifornia,            counsel- now requests

t.hat. he be allowed t.o withdraw, pursuant to Anc{ers.


     WHEREFORE, PREMISES CONSIDERED,           it is priayed t'hat. the
court grant. counsel's request. and allow couosol to withdraw
from this case, pursuant to Anders v. Cal-ifornia,386 U'S'
738 (1961)   .




                                  Respectful ly submit.ted,


                                           Jackson
                                  SBOT   No.   24069916
                                  735-A Hwy 259 N.
                                  Kilgore, TX 15662
                                  Phone: 903-65 4-3362
                                  Fax:     B1-1-887-4:333
                                  Attorney for APPeT-Lant,
                                       Mark Victor Dh.eiL
                      CERTIFICATE OF SERVICE

    Pursuant to Tnx. R. App. P. 9.5, I certify                       that   on

January 26,       | a copy of t.his mot.ion was mailed via
               2OL5

first cl-ass U.S. mail, postaqe prepaid, to the following:
    Micheal Jlmerson:                        Mark Victor Dheil
    Rusk C()unt.y   District AttorneY        TDCJ No. 019651 61
    SBOT: 00189406                           SID No. 0634 4918
    1-15   N. Main St.                       Choice Moore
    Henderson, TX 5652'7                         Trans; f er       Facility
                                             17OO N. FM 81
                                             Bonham, TX 1 54IB




                                    Jeff T. Jackson
                                    Af{-nrnarz
                                    f1L U\JI.tlsy   Fnr
                                                    !vr   Annol
                                                          nyll"   I rnl_